Citation Nr: 1528579	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-32 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972, with service in the Republic of Vietnam.  He died in March 2012.  The appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans Appeals (Board) from a September 2012 determination of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claim on appeal.

Pursuant to 38 U.S.C.A § 1310, Dependency and Indemnity Compensation (DIC) benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

The primary cause of death listed on the Veteran's death certificate is infective endocarditis, and chronic renal failure and subarachnoid hemorrhage are listed as other significant conditions contributing to death.  In support of her DIC claim the appellant asserted her belief that the Veteran's cause and/or contributing causes of death were the result of his service in the Republic of Vietnam, and implicitly that they were the result of exposure to herbicides.  

The Board notes, "[t]he determination to not establish a presumption of service connection, based on exposure to herbicides . . . does not in any way preclude VA from granting service connection for [causes or contributory causes of death]."  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81332-01, 81332.  Indeed, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  

VA's duty to assist a DIC claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014); see Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  Particularly,  38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'" Wood v. Peake, 520 F.3d at 1348 (citing 38 U.S.C.A. § 5103A(a)(2)).  

The Board cannot conclude that no reasonable possibility exists that obtaining a medical opinion in this case would not aid the appellant in substantiating her claim of service connection for the cause of the Veteran's death.  Accordingly, the agency of original jurisdiction (AOJ) should obtain a medical opinion.  

The most recent VA treatment records in the claims file are dated November 18, 2009.  The Veteran's VA treatment records to the time of his death should be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records from November 18, 2009, to the time of the Veteran's death.

2.  Contact the appellant and obtain information as to where the Veteran received treatment for his service-connected disability, as well as the conditions which resulted in the Veteran's death, including the terminal hospitalization records and any other pertinent VA or private treatment records.

3.  The electronic claims file should be referred to an appropriate clinician in order to provide an opinion regarding the cause of the Veteran's death and the clinician should indicate in the examination report that the electronic file was reviewed. 

a.  Specifically, the clinician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's infective endocarditis, and/or chronic renal failure, and/or subarachnoid hemorrhage that resulted in death were etiologically related to the Veteran's active service, to include as a result of presumed exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  Please provide a complete explanation for the opinion.

b.  Did the Veteran's service-connected disability of status post fracture, left clavicle contribute substantially or materially to the cause of the Veteran's death, did it combine to cause death, or did it aid or lend assistance to the production of death either singly or cumulatively. Please provide a complete explanation for the opinion.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should undertake any additional development it determines to be warranted and then readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and her representative and they should be afforded the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

